DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 7/21/2021.
3.	This Office Action is made Notice of Allowance. 
4.	Claim 18 is currently canceled. 
5.	Claims 1-17 and 19-20 numbered accordingly are allowed herein.
Response to Arguments
6.	Applicant’s arguments regarding the amendment filed on 7/21/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
7.	In light of amendment, the 35 USC 112b rejection has been withdrawn herein.
Allowable Subject Matter
1.	Claims 1-17 and 19-20 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 17, and 19 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Seok et al. US 20170118602 disclose in Section [0038] An AP providing a distribution service and system (DS) linking multiple APs; Section [0043] A plurality of BSSs connected to each other via a distribution system (DS) or linked with each other through a DS referred to as ESS; Section [0043] A plurality of BSSs connected or linked to each other via a and prior art, Wang et al. US 20180242373 disclose in Section [0004] A station or an access point indicate BSS coordination capabilities in an association request frame and an association response frame. Section [0106] Reporting and coordination capability information element (IE) used when STAs and APs indicate their capability as well as other BSS coordination capabilities; Section [0122]  Reporting and coordination capability IE are a part of any management or other type of frame in MAC/PLCP headers; and one or more coordination capabilities may be a part of a High Efficiency WLAN (HEW) capability IE and/or HEW Operation IE. 
However, Seok in view of Wang do not render obvious in combination with other limitations in the independent claim 1 the claim elements An apparatus of an access point (AP), the AP included in a plurality of APs affiliated with a multi-link AP logical entity, wherein as part of the multi-link AP logical entity, the APs of the plurality of APs share a common medium access control (MAC) data service interface to an upper layer, wherein the common MAC data service interface is associated with a common M AC address, the apparatus comprising: memory; and processing circuitry; configured to: exchange signaling with a station (STA) as part of a multi-link setup process between the multi-link AP logical entity and a multi-link non-AP logical entity, wherein the STA is included in a plurality of STAs affiliated with the multi-link. non-AP logical entity, wherein the multi-link setup process establishes a link between each AP of the plurality of APs and a corresponding STA of the plurality of STAs, the links to allow frames to be communicated between the multi-link non-AP logical entity and the multi-link AP logical entity using the common M AC address to provide a single MAC data service, 
wherein as part of the multi-link setup process, the processing circuitry is configured to: decode, from the STA, a multi-link setup Request Frame that includes capability information of the STA and capability information of the other STAs affiliated with the multi-link non-AP logical entity and encode, for transmission to the STA, a multi-link setup Response Frame that includes capability information of the AP and capability information of the other APs affiliated with the multi-link AP logical entity.
However, Seok in view of Wang do not render obvious in combination with other limitations in the independent claim 17 the claim elements A non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of an access point (AP), the AP included in a plurality of APs affiliated with a multi-link AP logical entity, wherein the operations configure the processing circuitry to: encode, for transmission, one or more frames to advertise which AP of the plurality of APs is to serve as an exclusive point of contact for a multi-link setup process between the multi-link AP logical entity and a multi-link non-AP logical entity, wherein a plurality of stations (STAs) is affiliated with the multi-link non-AP logical entity, wherein the multi-link setup process establishes a link between each AP of the plurality of APs and a corresponding STA of the plurality of STAs; as part, of the multi-link setup process, decode a multi-link setup Request Frame from the STA, wherein the multi-link setup Request Frame includes capability information of the STAs affiliated with the multi-link non-AP logical entity; and as part of the multi-link setup process, encode a multi-link setup Response Frame for transmission to the STA, wherein the multi-link setup Response Frame includes capability information of the APs affiliated with the multi-link AP logical entity;
wherein as part of the multi-link AP logical entity, the APs of the plurality of APs share a common medium access control (MAC) data service interface to an upper layer, wherein the common MAC data service interface is associated with a common MAC address, and 
wherein the links to allow .frames to be communicated between the multi-link non-AP logical entity and the multi-link AP logical entity using the common MAC address to provide a single MAC data service.
However, Seok in view of Wang do not render obvious in combination with other limitations in the independent claim 19 the claim elements An apparatus of a station (STA), the STA included in a plurality of STAs affiliated with a multi-link non-AP logical entity, 
wherein as part of the multi-link non-AP logical entity, the STAs of the plurality of STAs share a common medium access control (MAC) data service interface to an upper layer, wherein the common MAC data service interface is associated with a common MAC address, the apparatus comprising: memory; and processing circuitry, configured to: exchange signaling with an access point (AP) as part of a multi-link setup process between the multi-link AP logical entity and a multi-link non-AP logical entity, wherein the AP is included in a plurality of APs affiliated with the multi-link AP logical entity, wherein the multi-link setup process establishes a link between each AP of the plurality of APs and a corresponding STA of the plurality of STAs,
wherein as part of the multi-link setup process, the processing circuitry' is configured to: encode, for transmission to the AP, a multi-link setup Request Frame that includes capability information of the STAs affiliated with the multi-link non-AP logical entity and decode, from the AP, a multi-link setup Response Frame that includes capability information of the APs affiliated with the multi-link AP logical entity wherein the links to allow frames to be communicated between the multi-link non-AP logical entity and the multi-link AP logical entity using the common MAC address to provide a single MAC data service.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-17 and 19-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-17 and 19-20 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   July 30, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477